Montgomery, C. J.
I cannot assent to the conclusion of my Brother Grant that there was no evidence in this case justifying a verdict of murder in the second degree. If the case of the people rested wholly on the testimony of Mrs. Bowen, the conclusion might be justified; but it does not. The people called witnesses who testified, in substance, to a statement of respondent that it would be worth $1,000 to one who would make way with Bowen. There was also testimony to the effect that, at some time before he took his residence at Mrs. Bowen’s the last time, he attempted to borrow a revolver, saying he was going over to Bowen’s, and that he had heard that Dave (Bowen) was prepared for him, and he wanted' to take it in case of any trouble; he wanted to defend himself. He was advised by the witness to stay away from Bowen’s if Mr. Bowen did not want him there. Another witness testified that he had a conversation with respondent in regard to the talk of lynching him, and that respondent said that there was some jealousy, and, when asked who it was, replied that it was Bowen, and applied an offensive epithet to Bowen.
In the face of this evidence, it seems to me that there was ample basis for the jury to find malice towards Bowen. When we consider, in connection with this fact, that respondent was living at Bowen’s house, which Bowen had left because of his jealousy, and that respondent understood that it was Bowen who threatened him with mob law, is not the inference justifiable that on the fatal night, when respondent claims to have thought that some person bent on doing injury to himself or Mrs. Bowen had invaded the premises, he believed that person to be Bowen, *532and acted accordingly ? I think the answer is obvious; and I also think that, if he intentionally shot at this man, the intent to kill might be inferred from the use of a deadly weapon. That he did shoot to hit is testified to by the witness Bell, who states that the respondent told him that he fired at a man; that he fired three shots, but did not know which took effect.
I am also of the opinion that there was testimony tending to show improper relations between the respondent and Mrs. Bowen. True, she testified that there were no such relations, but she was a necessary witness to the res gestee, and cannot conclude the people. There was testimony that respondent was charged with such relations, and did not deny it, but gave an evasive answer. There was testimony that Mrs. Bowen visited him at a lumber camp where he was at work at $26 per month, and that he shortly after returned to her home to work at $20 per month, and continued there, although he knew of the husband’s jealousy, and that he attempted to hire another to make way with Bowen. These facts, I think, have some tendency to show improper relations.
I have some doubt upon the question relating to the life insurance. The record discloses that Mrs. Bowen knew of the insurance. There is no direct testimony to the effect that respondent did, but I think the jury might be permitted to infer such knowledge from the other circumstances of the case. If it is found that he was paramour to Mrs. Bowen, this fact, taken together with his offer of $1,000 to any one who would make way with Bowen, might justify an inference of knowledge.
Complaint is made that the court did not, in the charge, define involuntary manslaughter. But the court did what was more favorable to respondent. At the request of respondent’s counsel he charged that :
“If you have any reasonable doubt as to his intention, or the killing being accidental, or as to whether he intended to aim in the direction of any one, or whether he was reckless or heedless or not, the respondent is entitled to the benefit of the doubt, and you must acquit.”
*533In my opinion, no prejudicial error was committed by the circuit judge, and the exceptions should be overruled.
Hooker, J., concurred with Montgomery, C. J.